Citation Nr: 0300368	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-12 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
postoperative residuals, excision of a sebaceous cyst, 
right cheek.

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals, excision of a sebaceous cyst, 
left cheek.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to 
October 1976. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a July 1997 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Atlanta, Georgia.

A hearing was held before the undersigned member of the 
Board sitting at Atlanta, Georgia in November 1999.  


FINDINGS OF FACT

1.  The postoperative residuals, excision of a sebaceous 
cyst, left cheek are manifested by a 3.5 cm by 0.2 cm 
asymptomatic, barely discernable linear scar.  

2.  The postoperative residuals, excision of a sebaceous 
cyst, right cheek are manifested by a 2.5 cm by 0.2 cm 
asymptomatic, barely discernable linear scar.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
evaluation for postoperative residuals, excision of a 
sebaceous cyst, right cheek have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4, Diagnostic 
Codes 7800, 7803, 7804, 7805 (prior to and subsequent to 
August 30, 2002).

2.  The schedular criteria for an increased (compensable) 
evaluation for postoperative residuals, excision of a 
sebaceous cyst, left cheek have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
7800, 7803, 7804, 7805 (prior to and subsequent to August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations, likewise, apply 
to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date, with the 
exception of the amendments relating to claims to reopen 
previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, 
the information and evidence needed is that which would 
demonstrate that entitlement to an increased (compensable) 
rating for postoperative residuals, excision of a 
sebaceous cyst of the left and right cheeks was warranted.  
Such action was accomplished by means of statement of the 
case, the supplemental statements of the case, and a 
January 2000 letter from the RO to the veteran.  Also, the 
September 2002 supplemental statements of the case 
informed the veteran of the revised rating criteria which 
became effective in August 2002.

In September 2002 the RO informed the veteran of the 
provisions of the VCAA as well as informing the veteran 
that he needed to identify relevant evidence and provide 
contact information.  In addition, these documents 
informed the veteran of the relevant criteria, and 
evidence needed, by which entitlement to an increased 
(compensable) rating for postoperative residuals, excision 
of a sebaceous cyst of the left and right cheek could be 
granted.  

He was also notified of the information needed through 
letters from VA seeking additional evidence.  In 
particular, in January 2000, he was notified by the RO 
that the Board had returned his case to the RO, and that 
additional information was needed.  He was advised that he 
was to furnish the names and addresses of all health care 
providers who have treated him for his postoperative 
residuals, excision of a sebaceous cyst of the left and 
right cheek which were not currently of record.  See 
Quartucccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by 
the letters sent to the appellant.  VA examinations have 
been completed.  The Board concludes that all pertinent 
evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied 
its duties to notify and assist the appellant in this 
case.  

Factual background

The service medical records show that the veteran was 
treated for sebaceous cysts involving both cheeks.  In 
March 1980 the RO granted service connection for 
postoperative status excision of sebaceous cysts of both 
cheeks and assigned each disorder non-compensable ratings 
which have remained in effect since that time.

A VA examination was conducted in July 1997.  The 
examinations showed a 3.5 cm. scar that was anterior to 
the pinna of the left ear and a 2.5 cm. scar, which was 
narrow (.2cm.) anterior to the pinna of the right ear.  
There was no mass or drainage noted.  The assessment was 
that the veteran had a sebaceous gland cyst in the past, 
status post excision.  The patient was left with marginal 
scars that were unappreciable by just looking at the 
veteran.

The veteran was treated intermittently at VA facilities 
from 1999 to 2000 for various disorders. These reports 
contain no findings or complaints relative to the scars. 

A hearing was held before the undersigned member of the 
Board sitting at Atlanta, Georgia in November 1999.  At 
that time the veteran described the symptoms associated 
with the scars.  He indicated that they were tender, 
painful, and drained.

The veteran underwent a VA examination in September 2000.  
The veteran stated that he has had multiple infections of 
his cheeks, in front of his ears since 1973.  The examiner 
noted that the veteran had an excision of a left pre-
auricular cyst in December 1973.  He also had an excision 
of the right pre-auricular sebaceous cyst in 1974.  The 
veteran stated that he continued to have intermittent 
drainage from the cysts, worse on the left and at these 
times it is associated with pain.

Examination reveals the auricles, external ears, tympanic 
membranes and mastoids to be within normal limits.  There 
was a 3-cm scar pre-auricular on the right, which was 3 mm 
in diameter.  There was a 4-cm left pre-auricular scar, 
which is 5 mm in diameter.  Both surgical scars were soft 
and non-tender and the coloration was that of the skin.  
The scars are not readily visible without detailed 
examination. No formal diagnosis was given.  Among the 
diagnoses were status post-excision of the left pre-
auricular cyst (sinus) and excision of the right sebaceous 
cyst with subsequent procedures that appear to still 
become infected at times causing drainage pain.  The 
examiner noted that the scars themselves are not a factor 
in the veteran's complaints.

Another VA examination was in September 2000.  At that 
time the examiner found that it was difficult to notice 
the scars, except on close inspection, as the lesions were 
flesh-colored and minimally elevated.  The left side 
anterior to the tragus was 3.5 cm by 0.2 cm, and linear in 
configuration.  The right side anterior to the tragus was 
2.5 cm by 0.2 cm and also linear in configuration.  

No masses, areas of drainage, or disfigurement were noted.  
There was no limitation of motion or loss of sensation.  
The scars were not poorly nourished or ulcerated.  
Objectively on palpation the lesions are firm and 
tenderness or pain are not appreciated.  Color photographs 
taken of the veteran at the same time as the September 
2000 examination reveal that the scars are not readily 
visible or apparent.  No formal diagnosis was noted.  

Analysis

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities. In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  While 
the regulations require review of the recorded history of 
a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, 
the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).

The RO has assigned a noncompensable rating for 
postoperative residuals, excision of a sebaceous cyst of 
the left and right cheeks under Diagnostic Code 7805 in 
accordance with the criteria set forth in the VA's 
Schedule for Rating Disabilities, 38 C.F.R.§ 4.118, Part 
4.  Diagnostic Code 7805.  

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires 
that they be poorly nourished, with repeated ulceration, 
that they be tender and painful on objective 
demonstration, or that they produce limitation of function 
of the affected body part.  38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805.

Diagnostic Code 7800 governs disability ratings for 
disfiguring scars on the head, face, or neck.  Under 
Diagnostic Code 7800 disfiguring scar of the head, face, 
or neck warrants a noncompensable evaluation if the 
disfigurement is slight and a 10 percent evaluation if the 
disfigurement is moderate.  A 30 percent evaluation 
contemplates severe disfigurement, especially if producing 
a marked and unsightly deformity of the eyelids, lips, or 
auricles.

The rating criteria for the skin was revised and published 
on August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002)(to be codified as amended at 38 C.F.R. §§ § 
4.118 Schedule of ratings-skin).  Since this change in law 
occurred while your appeal was pending, the Board must 
apply the version of the law that is more favorable to 
your claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The veteran may be rated under the criteria revised as of 
August 30, 2002 for rating the skin, under Diagnostic Code 
7800 for disfigurement of the head, face, or neck.  An 80 
percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  

Visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation 
is warranted.  Visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement a 30 percent 
evaluation is warranted.  One characteristic of 
disfigurement a 10 percent evaluation is warranted.  

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation: scar 
adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.); underlying soft tissue missing in an area 
exceeding six square inches (39-sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39-
sq. cm.).  Under note (3) the adjudicator is to take into 
consideration unretouched color photographs when 
evaluating under these criteria. 

Under Diagnostic Code 7803 for scars, superficial, and 
unstable a 10 percent evaluation is warranted.  Under note 
of an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Under 
note (2) the definition of a superficial scar is one not 
associated with underlying soft tissue damage.  

Under Diagnostic Code 7804 for scars, superficial, and 
painful on examination a 10 percent evaluation is 
warranted.  Under note (2): A 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.  

The veteran may also be rated under Diagnostic Code 7805 
for scars; other rated on limitation of function of 
affected part.

The lay testimony and statements are deemed competent 
evidence with regard to the description of the symptoms a 
disability.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and the pertinent rating 
criteria.  

In this regard, the VA examinations in 1997 and again in 
September 2000 show that the scars are asymptomatic.  The 
September 2000 examination showed that the scar on the 
left side measured 3.5 cm by 0.2 cm, and on the right side 
2.5 cm by 0.2 cm.  Both scars were describes as linear.  
All scars were less 13 cm. in length.6 cm. in width.  They 
were not elevated, adherent, or hypo-or hyper-pigmented.  
There was no evidence of any functional impairment.  
Furthermore the VA examinations indicated that the scars 
were not readily visible without detailed examination and 
this is confirmed by the color photographs.  Additionally, 
the VA examinations and the outpatient records showed no 
evidence of any drainage.  The scars to not satisfy the 
criteria for a 10 percent rating under either the old or 
revised rating criteria. 

Service connection is also in effect for postoperative 
residuals, excision, left preauricular sinus, rated as 
noncompensable.  In view of the minimal findings, the 
Board finds that the service-connected disabilities do not 
interfere with normal employability.  38 C.F.R. § 3.324 
(2002).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to increased (compensable) evaluations for the 
postoperative residuals, excision of a sebaceous cyst, 
right cheek and left cheek are denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

